Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 18 February 1812
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith



Madam!
Oldenbarneveld—18 Febr. 1812

I presume, it is not abusing your kindness, in addressing you with a few lines, to assure you of mÿ Sincerest thanks for the unexpected gift of Quincÿ Adam’s Lectures—which you have bestowed on me. What enhances the value of this present, is that Seems to have been a mark of filial affection of a beloved Son, now endorsed to me bÿ your own hand. It is mÿ misfortune—Madam! that I can onlÿ receive—and am unable to offer, anÿ gifts at Mount-Wollaston’s Lady’s Shrine—It inspires me however with confidence that I have Secured a Patron and Advocate—in your Husband—and Flatter thus mÿself—that my—Sincere intentions Shall be taken in lieu of Deeds. Maÿ you be blessed—My Ladÿ! in Seing a Darling Son return in health to your maternal embraces—Seing Him crowned with Literary & diplomatic glorÿ—Seing Him placed in the Highest Seat—his Countrÿ can bestow on a Citizen—and then part—in peace—to reap the fruits of your Labours—in a happier State.
Permit me to assure you, that I am with the highest Respect and consideration: / Madam! / Your Most Obed: humble Servant—
Fr. Adr. vanderkemp